Case 1:16-cv-09517-LAK Document 368-5 Filed 09/01/21 Page 1 of 3




                     
                     
                     
                 ([KLELW5
Case 1:16-cv-09517-LAK Document 368-5 Filed 09/01/21 Page 2 of 3




                          EBER - CONNECTICUT, LLC (D/B/A SLOCUM & SONS)

                              (A DELAWARE LIMITED LIABILITY COMPANY)

                                      FINANCIAL STATEMENTS
                                       FOR THE YEARS ENDED
                                       MAY 31, 2020 AND 2019
                                                AND
                                  INDEPENDENT AUDITORS' REPORT




                                                                       EB-00036673
         Case 1:16-cv-09517-LAK Document 368-5 Filed 09/01/21 Page 3 of 3

                    EBER - CONNECTICUT, LLC (D/B/A SLOCUM & SONS)

                              (A Delaware Limited Liability Company)

                                  Notes to Financial Statements
                                     May 31, 2020 and 2019

9.    Advertising

      Advertising expense amounted to $-0- and $803 for the years ended May 31, 2020 and 2019,
      respectively.

10.   Deferred Compensation

      The Company has executed employment agreements with certain executives that contain a
      deferred compensation provision. Under the terms of these agreements, certain severance
      payments become due and payable with the occurrence of triggering events such as separation
      from the Company under adverse circumstances including death or disability, as defined within
      the agreements. During the fiscal year-ended May 31, 2020, such a triggering event occurred for
      one executive, requiring the accrual of a deferred compensation liability in the amount of
      $675,991, which is included within accrued expenses on the balance sheet as of May 31, 2020,
      and as component of other expenses on the statement of operations and members’ equity for
      the period then ended.

11.   Subsequent Events

      The United States is presently in the midst of a national health emergency related to a virus,
      commonly known as the Novel Coronavirus (COVID-19). The overall consequences of COVID-
      19 on a national, regional, and local level are unknown, but it has the potential to result in a
      significant economic impact. The impact of this situation on the Company and is future results
      and financial position is not presently determinable.




                                                -10-


                                                                                                  EB-00036686
